JOHN Mauzy Pittman, Judge. The appellant, Hartford Insurance Company, appeals from an order granting summary judgment in favor of appellees, Damon and Carolyn Brewer, on their claim to entitlement to the proceeds of an insurance policy issued by appellant. Appellant contends that the trial court erred in granting appel-lees’ motion for summary judgment and instead should have awarded summary judgment to appellant. For the reasons that follow, we affirm. Although the record in this case is sketchy at best, the parties seem to agree upon certain facts. In December 1990, appellee Damon Brewer’s mother, Ethel Brewer, died intestate, leaving a residence in Conway to vest in her heirs by operation of law. See Ark. Code Ann. § 28-9-203(c) (1987). In July 1991, appellant issued a homeowner’s insurance policy covering the property through June 1992. Apparently, the named insured was the “Estate of Ethel Brewer.” On February 3, 1992, the other heirs of the decedent transferred all their interest in the property to appellees, who are husband and wife. Twelve days later, the property burned. Appellees then sought to collect under the policy issued by appellant. The claim was denied, and appellees filed this action, in their individual capacities only, in circuit court. After initial pleadings were filed, both appellant and appellees filed motions for summary judgment. The court granted appellees’ motion and awarded them judgment for $38,500.00 under the policy, attorney’s fees, and a twelve-percent penalty. On appeal, appellant argues that the trial court erred because the named insured, the “Estate of Ethel Brewer,” had no insurable interest at the time of the loss as required by Ark. Code Ann. § 23-79-104 (Repl. 1992). While appellant seems to concede that the estate had an insurable interest at the time that the policy was issued and that the appellees had an insurable interest at the time of the loss, appellant specifically argues that an estate is a legal entity separate and distinct from a decedent’s individual heirs and that “it is not enough to have an insurable interest in property unless the person or persons having such interest also are specifically named as insureds.” In other words, it is appellant’s argument that appellees had no contract of insurance with appellant, and that appellant was entitled to judgment as a matter of law. Appellees respond that, “[s]ince the heirs of Ethel Brewer already had whatever interest they were to obtain from her estate when the estate became the named beneficiary, it is clear that the policy must be read to cover the heirs of the estate and, by conveyance, to [cover] Damon and Carolyn Brewer.”  Summary judgment is an extreme remedy and should be granted only when there are no genuine issues of material fact left to be determined and when the case can be decided as a matter of law. Cherepski v. Walker, 323 Ark. 43, 913 S.W.2d 761 (1996). In fight of the record with which we have been presented, however, we are unable to reach the merits of appellant’s argument. Although we are essentially being asked to construe a written contract of insurance so as to reverse a circuit court’s solemn judgment thereon, the contract appears neither in the abstract nor even in the record.1 It is axiomatic that, to determine rights and duties under a contract, we must determine the intent of the parties. This is not to be accomplished through the establishment of a judicial inquisition, but instead by examining the written agreement to construe it and declare its legal effect. Duvall v. Massachusetts Indemnity and Life Insurance Co., 295 Ark. 412, 748 S.W.2d 650 (1988); Floyd v. Otter Creek Homeowners Association, 23 Ark. App. 31, 742 S.W.2d 120 (1988). It is well settled that the intent of the parties is to be determined from the whole context of the agreement; the court must consider the instrument in its entirety. Continental Casualty Co. v. Davidson, 250 Ark. 35, 463 S.W.2d 652 (1971); Fowler v. Unionaid Life Insurance Co., 180 Ark. 140, 20 S.W.2d 611 (1929); Floyd v. Otter Creek Homeowners Association, supra. Clearly, it is an appellant’s burden to bring up a record sufficient to demonstrate error. McAdams v. Automotive Rentals, Inc., 324 Ark. 332, 924 S.W.2d 464 (op. del. May 6, 1996); May Construction Co., Inc. v. Benton School District No. 8, 320 Ark. 147, 895 S.W.2d 521 (1995); Young v. Young, 316 Ark. 456, 872 S.W.2d 856 (1994). Without the contract in question, which may have spoken in any number of ways to the issue of the person or persons entided to the policy proceeds, we cannot determine whether the trial court erred. Therefore, we conclude that appellant has failed in its burden, and we affirm.2  Affirmed. Rogers, J., agrees. Jennings, C.J., concurs. Mayfield, Neal, and Griffen, JJ., dissent.   The dissenting judges assert that necessary facts and parties are absent, and advocate remand for further factual development and joinder of the estate as a party. This displays a fundamental misapprehension of the scope of our review and the role of appellate courts in general. Essentially, the dissent would have us sua sponte order joinder of a “party” that may not exist in order to determine the answer to a question that the actual parties have not asked.